Appellant was indicted for murder. She sued out before the district judge a writ of habeas corpus, seeking bail. The court below heard the evidence and refused bail, from which she appealed.
We have carefully read the evidence in this case. The Assistant Attorney General concedes that it is a bailable case and in this opinion we concur. As is usual we do not discuss the testimony. The judgment denying bail is reversed and appellant is allowed bail in the sum of $5000. Upon her entering into the proper bond as provided by law, the officer having custody of her will release her.
Bail granted.